Title: To Thomas Jefferson from Robert Patterson, 6 June 1807
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. June 6th. 1807
                        
                        Permit me to solicit your acceptance of another morsel of nut-shell philosophy, in the
                            form of a “collegiate examination”.
                        I have aimed at nothing more than a systematic view of the subject, in as small a compass as was consistent
                            with any degree of perspecuity; believing that something of this kind might not be a useless accompaniment to the larger
                            treatises which are commonly put into the hands of students; and might even aid the teacher himself in conducting the very
                            necessary business of frequent examinations. 
                  I have the honour to be with sentiments of the highest esteem your obedient
                            Servant
                        
                            R. Patterson
                            
                        
                    